Exhibit 10.2

 

       March [—], 2013

 

To: salesforce.com, inc.

   The Landmark

   One Market, Suite 300

   San Francisco, California 94105

  Attn: General Counsel

  Telephone: (415) 901-7000

  Facsimile: (415) 901-8437

 

From: [Dealer]

  Attn: [            ]

  Telephone: [            ]

  Facsimile: [            ]

 

Re: [Base]1[Additional]2Convertible Bond Hedge Transaction

     (Transaction Reference Number:            )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between [Dealer] (“Dealer”) and
salesforce.com, inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein have the meanings assigned to
them in the Indenture [to be] dated as of March 18, 2013 between Counterparty
and U.S. Bank National Association, as trustee (the “Indenture”) relating to
USD[1,000,000,000] principal amount of [—]% Convertible Senior Notes due 2018
[and the additional USD[150,000,000] principal amount of [—]% convertible
securities due 2018 issued pursuant to the overallotment option exercised on the
date hereof]3 (the “Convertible Securities”). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern. For the avoidance of doubt, references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered following
execution of this Confirmation but prior to the execution of the Indenture, the
parties will amend this Confirmation in good faith to preserve the economic
intent of the parties based on the draft of the Indenture so reviewed. The
parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation (other than as provided in
Section 8(a) below) unless the parties agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation). For the avoidance of doubt, the Transaction
shall be the only transaction under the Agreement.

 

1  Include for confirmation relating to the base convert offering.

2  Include for confirmation relating to the greenshoe convert offering, if any.

3  Include for confirmation relating to the greenshoe convert offering, if any.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

March [ l ], 2013

 

Effective Date:

The closing date of [the initial issuance of]4 the Convertible Securities
[issued pursuant to the over-allotment option exercised on the date hereof]5.

 

Option Type:

Call

 

Seller:

Dealer

 

Buyer:

Counterparty

 

Shares:

The common stock of Counterparty, par value USD 0.001 per share (Ticker Symbol:
“CRM”).

 

Number of Options:

[The number of Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Securities.]6 [The number of Option Securities in denominations
of USD1,000 principal amount purchased by Merrill Lynch, Pierce, Fenner & Smith
Incorporated and Morgan Stanley & Co. LLC as representatives of the Initial
Purchasers (as defined in the Purchase Agreement), pursuant to the exercise of
their option pursuant to Section 2(b) of the Purchase Agreement (as defined
below).]7

 

Applicable Percentage:

As provided in Annex A to this Confirmation.

 

Number of Shares:

As of any date, the product of (i) the Applicable Percentage, (ii) the Number of
Options and (iii) the Conversion Rate.

 

Conversion Rate:

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Sections 10.05(l) or 10.07 of the Indenture.

 

Premium:

As provided in Annex A to this Confirmation.

 

Premium Payment Date:

The Effective Date

 

Exchange:

The New York Stock Exchange

 

Related Exchange:

All Exchanges

Procedures for Exercise:

 

Exercise Dates:

Each Conversion Date

 

4  Include for base bond hedge confirmation only.

5  Include for additional bond hedge confirmation only.

6  Include for base bond hedge confirmation only.

7  Include for additional bond hedge confirmation only.

 

2



--------------------------------------------------------------------------------

Conversion Date:

Each “Conversion Date”, as defined in the Indenture, occurring during the period
from and excluding the Effective Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD1,000 principal amount, that
are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture[(such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date)].8

 

  [Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Effective Date to and including the Expiration
Date, for Convertible Securities, each in denominations of USD1,000 principal
amount, that are submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture but are not “Relevant Convertible Securities”
under, and as defined in, the confirmation between the parties hereto regarding
the Base Convertible Bond Hedge Transaction dated March 12, 2013 (the “Base
Convertible Bond Hedge Transaction Confirmation”) (such Convertible Securities,
each in denominations of USD1,000 principal amount, the “Relevant Convertible
Securities” for such Conversion Date). For the purposes of determining whether
any Convertible Securities will be Relevant Convertible Securities hereunder or
under the Base Convertible Bond Hedge Transaction Confirmation, Convertible
Securities that are converted pursuant to the Indenture shall be allocated first
to the Base Convertible Bond Hedge Transaction Confirmation until all Options
thereunder are exercised or terminated.]9

 

Required Exercise on Conversion Dates:

On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

 

Expiration Date:

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture).

 

Automatic Exercise:

As provided above under “Required Exercise on Conversion Dates”.

 

Exercise Notice Deadline:

In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first “VWAP Scheduled Trading Day” (as
defined in the Indenture) of the “Observation Period” (as defined below)
relating to the Convertible Securities converted on the Conversion Date
occurring on the relevant Exercise Date; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities on any Conversion Date occurring during the period
starting on and including the 35th “Scheduled Trading Day” and ending on and
including the second “Scheduled Trading Day” immediately preceding the “Maturity
Date” (each as defined in the Indenture) (the “Final Conversion Period”), the
Exercise Notice Deadline shall be the Exchange Business Day immediately
following such Conversion Date.

 

8  Include for base bond hedge confirmation only.

9  Include for additional bond hedge confirmation only.

 

3



--------------------------------------------------------------------------------

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies, or causes the trustee under the
Indenture to notify, Dealer in writing prior to 4:00 P.M., New York City time,
on the Exercise Notice Deadline in respect of such exercise of (i) the number of
Options being exercised on the relevant Exercise Date, (ii) the scheduled
settlement date under the Indenture for the Convertible Securities converted on
the Conversion Date corresponding to such Exercise Date, (iii) the first “VWAP
Scheduled Trading Day” of the “Observation Period” (as defined below) and
(iv) whether Convertible Cash Settlement or Convertible Combination Settlement
is applicable, and, if Convertible Combination Settlement is applicable, the
“Cash Percentage” (as defined in the Indenture) applicable to such Relevant
Convertible Securities; provided that, in the case of any exercise of Options
hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring during the Final Conversion Period,
the contents of such notice shall be as set forth in clause (i) above [;
provided further that any “Notice of Exercise” delivered to Dealer pursuant to
the Base Convertible Bond Hedge Transaction Confirmation shall be deemed to be a
Notice of Exercise pursuant to this Confirmation and the terms of such Notice of
Exercise shall apply, mutatis mutandis, to this Confirmation].10

 

  Counterparty acknowledges its responsibilities under applicable securities
laws, and, in particular, Section 9 and Section 10(b) of the Exchange Act (as
defined below) and the rules and regulations thereunder, in respect of any
election of a settlement method with respect to the Convertible Securities.

 

  For the avoidance of doubt, if Counterparty or the trustee under the Indenture
fails to give such notice when due in respect of any exercise of Options
hereunder, Dealer’s obligation to make any payment or delivery in respect of
such exercise shall be permanently extinguished, and late notice shall not cure
such failure; provided that notwithstanding the foregoing, such notice (and the
related exercise of Options) shall be effective if given after the Exercise
Notice Deadline, but prior to 4:00 P.M. New York City time, on the fifth
Exchange Business Day following the Exercise Notice Deadline, in which event
Dealer’s Delivery Obligation shall not be extinguished but may instead be
adjusted by the Calculation Agent to reflect the additional costs (including,
but not limited to, hedging mismatches and market losses) and expenses incurred
by Dealer in connection with its hedging activities (including the unwinding of
any hedge position) as a result of Dealer not having received such notice on or
prior to the Exercise Notice Deadline; provided further that (x) if both
Counterparty and the trustee under the Indenture notify Dealer prior to 4:00
P.M. New York City time on the Exercise Notice Deadline in respect of any
exercise of Options hereunder, Dealer shall disregard the notice delivered by
the trustee under the Indenture and shall treat the notice delivered by
Counterparty as

 

10 

Include for additional bond hedge confirmation only.

 

4



--------------------------------------------------------------------------------

 

the sole notice delivered pursuant to this provision, and (y) in any other case
in which Dealer receives notice from at least one of Counterparty and/or the
trustee under the Indenture on or prior to 4:00 P.M. New York City time on the
Exercise Notice Deadline, Dealer shall treat the first notice that it receives
from either Counterparty or the trustee under the Indenture as the sole notice
delivered pursuant to this provision and shall disregard any notice(s) that it
later receives from Counterparty and/or the trustee under the Indenture.

 

Notice of Convertible Security Settlement Method:

Counterparty shall notify, or cause the trustee under the Indenture to notify,
Dealer in writing before 4:00 P.M. (New York City time) on the last “Scheduled
Trading Day” immediately prior to the Final Conversion Period of the irrevocable
election by the Counterparty, in accordance with Section 10.03(b) of the
Indenture, of (i) whether Convertible Cash Settlement or Convertible Combination
Settlement will apply to the Relevant Convertible Securities for each Conversion
Date occurring during the Final Conversion Period, and (ii) if Convertible
Combination Settlement applies to such Relevant Convertible Securities, the
“Cash Percentage” (as defined in the Indenture) applicable to such Relevant
Convertible Securities; provided, however, that (x) if both Counterparty and the
trustee under the Indenture notify Dealer in writing before 4:00 P.M. (New York
City time) on the last “Scheduled Trading Day” immediately prior to the Final
Conversion Period of the irrevocable election by the Counterparty in accordance
with Section 10.03(b) of the Indenture, Dealer shall disregard the notice
delivered by the trustee under the Indenture and shall treat the notice
delivered by Counterparty as the sole notice delivered pursuant to this
provision. If Counterparty and the trustee under the Indenture both fail to
timely provide such notice, Counterparty shall be deemed to have notified Dealer
of Convertible Combination Settlement with a “Cash Percentage” (as defined in
the Indenture) equal to 0.00% for all conversions occurring during the Final
Conversion Period.

 

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

To be provided by Dealer.

Settlement Terms:

 

Settlement Date:

In respect of an Exercise Date occurring on any particular Conversion Date, it
shall be the settlement date for the cash and Shares, if any, required to be
delivered in respect of the Relevant Convertible Securities converted on such
Conversion Date pursuant to Section 10.03 and/or 10.07 of the Indenture;
provided that the Settlement Date will not be prior to the latest of (i) the
date one Settlement Cycle following the final day of the relevant “Observation
Period”, as defined below, (ii) the Exchange Business Day immediately following
the date on which Counterparty or the trustee under the Indenture gives notice
to Dealer of such Settlement Date prior to 4:00 P.M., New York City time or
(iii) the Exchange Business Day immediately following the date Counterparty
provides or causes the trustee under the Indenture to provide the Notice of
Delivery Obligation prior to

 

5



--------------------------------------------------------------------------------

  4:00 P.M., New York City time.

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, the product of (i) the Applicable
Percentage and (ii) a number of Shares and/or amount of cash in USD equal to the
aggregate number of Shares, if any, and/or the aggregate amount of cash, if any,
that Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to
Section 10.03 of the Indenture in excess of the aggregate sum of the Daily
Principal Portions (as defined in the Indenture) for all VWAP Trading Days (as
defined in the Indenture) during the Observation Period (as defined below)
applicable to all such Relevant Convertible Securities (with respect to each
Relevant Convertible Security in USD 1,000 denomination, the “Principal
Obligation”) (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 10.03(c) of
the Indenture and shall be rounded down to the nearest whole number) and cash in
lieu of fractional Shares, if any, resulting from such rounding, if Counterparty
had elected to satisfy its conversion obligation in respect of such Relevant
Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Convertible Securities (the “Convertible Obligation”);

 

 

provided, however, that, in each case, such Delivery Obligation shall be
determined excluding any cash and/or Shares that Counterparty is obligated to
deliver to holder(s) of the Relevant Convertible Securities as a result of any
adjustments to the Conversion Rate pursuant to Sections 10.05(l) or 10.07 of the
Indenture (and, for the avoidance of doubt, the Delivery Obligation shall not
include any interest payment on the Relevant Convertible Securities that the
Counterparty is (or would have been) obligated to deliver to holder(s) of the
Relevant Convertible Securities for such Conversion Date); provided further that
if such exercise relates to the conversion of Relevant Convertible Securities in
connection with which holders thereof are entitled to receive an additional
amount of cash and/or Shares pursuant to the adjustments to the Conversion Rate
set forth in Section 10.07 of the Indenture, then, notwithstanding the
foregoing, the Delivery Obligation shall be, subject to the immediately
following paragraph, the amount as determined by the Calculation Agent that
would be payable by Dealer pursuant to Section 6 of the Agreement (such amount
to be determined solely based on the variables that Dealer has used to determine
the Premium payable by Counterparty for the Options) if such Conversion Date
were an Early Termination Date resulting from an Additional Termination Event
with respect to which the Transaction (except that, for purposes of determining
such amount (x) the Number of Options shall be deemed to be equal to the product
of (A) the number of Options exercised on such Exercise Date and (B) the
Applicable Percentage, and (y) such amount payable will be determined as if
Section 10.07 of the Indenture were deleted) was the sole Affected Transaction
and Counterparty was the sole Affected Party

 

6



--------------------------------------------------------------------------------

 

(determined without regard to Section 8(b) of this Confirmation); provided
further that, if the Principal Obligation for such Relevant Convertible
Securities is less than USD 1,000 per Relevant Convertible Security in
denomination of USD 1,000, then such Delivery Obligation (A) shall be reduced by
the product of (i) a number of such Relevant Convertible Securities in
denominations of USD 1,000 each, multiplied by (ii) a number of Shares and/or
amount of cash (pro rata as between the Shares and cash that comprise the
Convertible Obligation, valuing the Shares at the Opening Price (as defined
below)) equal to the product of (x) the Applicable Percentage and (y) the
fraction, the numerator of which equals the excess of (I) USD 1,000 over (II)
the Principal Obligation for such Relevant Convertible Securities, and the
denominator of which equals the opening price of the Shares on the Settlement
Date, as reported on Bloomberg page CRM.N <equity> AQR (or any successor
thereto) (the “Opening Price”), rounded up to the nearest whole number of
Shares, and (B) shall be increased by an amount of cash equal to the value of
fractional Shares, if any, eliminated by such rounding.

 

  Notwithstanding the foregoing, and in addition to the caps described above, in
all events the Delivery Obligation shall be capped so that the Delivery
Obligation does not exceed the Convertible Obligation (with the Convertible
Obligation calculated pursuant to Section 10.03 of the Indenture (including any
adjustments pursuant to Section 10.07 of the Indenture) and with the value of
any Shares included in either the Delivery Obligation or such Convertible
Obligation determined by the Calculation Agent using the VWAP Price on the last
day of the relevant “Observation Period” (as defined below)).

 

  For the avoidance of doubt, if the “Daily Settlement Amount” for each “VWAP
Trading Day” in the relevant “Observation Period” is less than or equal to USD
$1,000/30, then Dealer will have no Delivery Obligation hereunder in respect of
the related Exercise Date.

 

  “Observation Period” shall mean, with respect to any Convertible Security,
(i) if the Conversion Date for such Convertible Security occurs on or after the
35th Scheduled Trading Day immediately preceding the Maturity Date, the 30
consecutive VWAP Trading Day period beginning on and including the 32nd
Scheduled Trading Day (or, if such Scheduled Trading Day is not a VWAP Trading
Day, the immediately following VWAP Trading Day) immediately preceding the
Maturity Date, and (ii) in all other cases, the 30 consecutive VWAP Trading Day
period beginning on, and including, the second Scheduled Trading Day (or, if
such Scheduled Trading Day is not a VWAP Trading Day, the immediately following
VWAP Trading Day) immediately following the Conversion Date for such Note. Terms
used in the preceding sentence and not defined herein shall have the meanings
given to such terms in the Indenture.

 

Convertible Security Settlement Method:

For any Relevant Convertible Securities, if Counterparty or the trustee under
the Indenture has notified Dealer in the related Notice of Exercise (or in the
Notice of Convertible Security Settlement Method, as the case may be) that it
has elected to satisfy its conversion obligation in respect of such Relevant
Convertible

 

7



--------------------------------------------------------------------------------

 

Securities (a) solely in cash pursuant to Section 10.03(b) of the Indenture
(such settlement, “Convertible Cash Settlement”), or (b) in a combination of
cash and Shares, if any, pursuant to Section 10.03(b) of the Indenture (such
settlement, “Convertible Combination Settlement”), the Convertible Security
Settlement Method shall be the settlement method actually specified by
Counterparty or the trustee in the relevant Notice described above in respect of
such Relevant Convertible Securities; otherwise, the Convertible Security
Settlement Method for such Relevant Convertible Securities shall be deemed to be
Convertible Combination Settlement with a “Cash Percentage” (as defined in the
Indenture) equal to 0.00%.

 

Notice of Delivery Obligation:

No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period”, as defined above, Counterparty shall give, or
cause the trustee under the Indenture to give, Dealer notice of the final number
of Shares and/or the amount of cash comprising the Convertible Obligation;
provided that, with respect to any Exercise Date occurring during the Final
Conversion Period, Counterparty or the trustee under the Indenture may provide
Dealer with a single notice of an aggregate number of Shares and/or the amount
of cash comprising the Convertible Obligations for all Exercise Dates occurring
in such period (it being understood, for the avoidance of doubt, that the
requirement of Counterparty to deliver, or cause the trustee under the Indenture
to deliver, such notice shall not limit Counterparty’s obligations with respect
to Notice of Exercise or Dealer’s obligations with respect to Delivery
Obligation, each as set forth above, in any way); provided further that if
Dealer receives more than one notice from Counterparty and/or the trustee under
the Indenture, Dealer shall treat the first notice that it receives from either
Counterparty or the trustee under the Indenture as the sole notice delivered
pursuant to this provision and shall disregard any notice(s) that it later
receives from Counterparty and/or the trustee under the Indenture.

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

Share Adjustments:

 

8



--------------------------------------------------------------------------------

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 10.05(a), 10.05(b), 10.05(c),
10.05(d), 10.05(e) and 10.05(j) of the Indenture that results in an adjustment
under the Indenture (an “Indenture Adjustment Event”), the Calculation Agent
shall make a corresponding adjustment to the terms relevant to the exercise,
settlement or payment of the Transaction. Promptly upon the occurrence of any
Indenture Adjustment Event, Counterparty shall notify, or cause the trustee
under the Indenture to notify, the Calculation Agent of such Indenture
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Indenture Adjustment
Event have been determined, Counterparty shall promptly notify, or cause the
trustee under the Indenture to notify, the Calculation Agent in writing of the
details of the new conversion rate under the Indenture resulting from such
Indenture Adjustment Event, and if requested in writing by Dealer, the details
of such Indenture Adjustment Event calculations made by Counterparty; provided
that, in each case, if Dealer receives more than one notice from Counterparty
and/or the trustee under the Indenture, Dealer shall treat the first notice that
it receives from either Counterparty or the trustee under the Indenture as the
sole notice delivered pursuant to this provision and shall disregard any
notice(s) that it later receives from Counterparty and/or the trustee under the
Indenture. For the avoidance of doubt, a single notice may be provided for the
purposes of the first notice described in the foregoing provisions and for the
purposes of Section 8(e).

Extraordinary Events:

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 10.06 of the
Indenture.

 

Consequences of Merger Events:

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction; provided
that such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to Sections 10.05(l) or 10.07 of the Indenture; and
provided further that if, with respect to a Merger Event, (i) the consideration
for the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation organized under the laws
of the United States, any State thereof or the District of Columbia or (ii) the
Counterparty following such Merger Event will not be a corporation organized
under the laws of the United States, any State thereof or the District of
Columbia or will not be the Issuer following such Merger Event, Cancellation and
Payment (Calculation Agent Determination) shall apply.

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date)
notify, or cause the trustee under the Indenture to notify, the Calculation
Agent of (i)

 

9



--------------------------------------------------------------------------------

 

the weighted average of the types and amounts of consideration received by the
holders of Shares entitled to receive cash, securities or other property or
assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election and (ii) the proposed adjustment to the
conversion rate under the Indenture that would result from such Merger Event and
the details of the proposed adjustment to be made under the Indenture in respect
of such Merger Event; provided that if Dealer receives more than one notice from
Counterparty and/or the trustee under the Indenture, Dealer shall treat the
first notice that it receives from either Counterparty or the trustee under the
Indenture as the sole notice delivered pursuant to this provision and shall
disregard any notice(s) that it later receives from Counterparty and/or the
trustee under the Indenture.

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

Additional Disruption Events:

 

(a)     Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or announcement or statement of the formal or
informal interpretation”, (ii) immediately following the word “Transaction” in
clause (X) thereof, adding the phrase “in the manner contemplated by Hedging
Party on the Trade Date”, (iii) adding the words “(including, for the avoidance
of doubt and without limitation, adoption or promulgation of new regulations
authorized or mandated by existing statute)” after the word “regulation” in the
second line thereof and (iv) adding the words “or any Hedge Positions” after the
word “Shares” in the clause (X) thereof.

 

(b)     Failure to Deliver:

Applicable

 

(c)     Insolvency Filing:

Applicable

 

(d)     Hedging Disruption:

Not Applicable

 

(e)     Increased Cost of Hedging:

Not Applicable

 

Hedging Party:

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 

Determining Party:

For all applicable Extraordinary Events, Dealer

 

Non-Reliance:

Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

 

10



--------------------------------------------------------------------------------

3.     Calculation Agent:

Dealer; provided that all determinations made by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
calculation by the Calculation Agent hereunder, upon a prior written request by
Counterparty, the Calculation Agent will provide to Counterparty by e-mail to
the e-mail address provided by Counterparty in such prior written request a
report (in a commonly used file format for the storage and manipulation of
financial data) displaying in reasonable detail the basis for such calculation;
provided, however, that in no event will Dealer be obligated to share with
Counterparty any proprietary models or other proprietary information or data
used by it or any other party.

 

4.     Account Details:

 

Dealer Payment Instructions:

[Dealer]

[    ]

SWIFT: [    ]

Bank Routing: [    ]

Account Name: [    ]

Account No. : [    ]

 

Counterparty Payment Instructions:

To be provided by Counterparty.

5.     Offices:

The Office of Dealer for the Transaction is: New York

 

     [Dealer]

  Attention: [    ]

  Telephone: [    ]

  Facsimile: [    ]

The Office of Counterparty for the Transaction is: Not Applicable

6.     Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty:

 

  To: salesforce.com, inc.

     The Landmark

     One Market, Suite 300

     San Francisco, California 94105

  Attn: General Counsel

  Telephone: (415) 901-7000

  Facsimile: (415) 901-8437

Address for notices or communications to Dealer:

 

  To: [Dealer]

 

  Attn: [    ]

  Telephone: [    ]

  Facsimile: [    ]

 

11



--------------------------------------------------------------------------------

Address for notices or communications to the trustee under the Indenture:

 

  To: U.S. Bank National Association

     Corporate Trust Services

    

633 West 5th Street, 24th Floor

     Los Angeles, CA 90071

  Attn: Paula M. Oswald (salesforce.com 2013 Indenture)

  Telephone: (213) 615-6043

  Facsimile: (213) 615-6197

 

  7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, and as of the date of any election by Counterparty of the
Share Termination Alternative under (and as defined in) Section 8(b) below,
(A) none of Counterparty and its executive officers and directors is aware of
any material nonpublic information regarding Counterparty or the Shares and
(B) all reports and other documents filed by Counterparty with the Securities
and Exchange Commission pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) when considered as a whole (with the more recent
such reports and documents deemed to amend inconsistent statements contained in
any earlier such reports and documents), do not contain any untrue statement of
a material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii)(A) On the Trade Date and during the period starting on the first Expiration
Date and ending on the last Expiration Date (the “Settlement Period”), the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares, are not, and shall not be, subject to a “restricted period,” as such
term is defined in Regulation M under the Exchange Act (“Regulation M”) unless
(x) such Shares or securities are excepted from section 101(a) of Regulation M
by sections 101(c)(1) or 101(c)(3) of Regulation M and section 102(a) of
Regulation M by sections 102(d)(1) or 102(d)(3) of Regulation M or (y) such
Shares or securities are of the kind that may be excepted from the prohibitions
of sections 101(a) and 102(a) of Regulation M by sections 101(b)(10) and
102(b)(7) of Regulation M and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Dealer, [            ]11, or any of their affiliates.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

11  Include names of other dealers involved in trade.

 

12



--------------------------------------------------------------------------------

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to otherwise manipulate the price of the Shares (or
any security convertible into or exchangeable for Shares) or otherwise in
violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares equal to the Number of Shares [plus the “Number of Shares”, as defined in
the Base Convertible Bond Hedge Transaction Confirmation,]12 in compliance with
the laws of the jurisdiction of its incorporation.

(x) No state or local law, rule, regulation or regulatory order in the State of
Delaware or California applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1(a) of the Purchase Agreement dated as of
March 12, 2013 between the Counterparty and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and Morgan Stanley & Co. LLC as representatives of the
Initial Purchasers party thereto (the “Purchase Agreement”) are true and correct
and are hereby deemed to be repeated to Dealer as if set forth herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xiii) Counterparty is, and after giving effect to the transactions contemplated
hereby will be, in compliance with the applicable options position and exercise
limits set forth in Rule 2360 of the Financial Industry Regulatory Authority,
Inc.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties (A) that this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder or in

 

12 

Include for additional bond hedge confirmation only.

 

13



--------------------------------------------------------------------------------

connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer,” as such term is defined in Section 101(54) of the Bankruptcy
Code, and (B) that Dealer is entitled to the protections afforded by, among
other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555 and 560 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to due incorporation, existence and good standing of Issuer in Delaware,
its qualifications as a foreign corporation and good standing in California, the
due authorization, execution and delivery of this Confirmation, and the absence
of conflict of the execution, delivery and performance of this Confirmation with
any material agreement required to be filed as an exhibit to Issuer’s Annual
Report on Form 10-K and Issuer’s charter documents.

 

  8. Other Provisions:

(a) Additional Termination Events. The occurrence of (i) an “Event of Default”
with respect to Counterparty under the terms of the Convertible Securities as
set forth in Section 6.01 of the Indenture or (ii) an Amendment Event shall be
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party and Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon (but only if such event
results in a decrease to such coupon), maturity, the amount payable upon a
repurchase obligation of Counterparty upon a fundamental change, any term
relating to conversion of the Convertible Securities (including changes to the
conversion price, conversion settlement dates or conversion conditions), or any
term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Securities to amend, in each case without
the consent of Dealer.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. New York City time on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right to so elect (but, for the avoidance of doubt, Dealer shall have the
right to so elect) in the event of (i) an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party, which Event of Default or Termination Event
resulted from an event or events within Counterparty’s control. Upon such Notice
of Share Termination, the following provisions shall apply on the Scheduled
Trading Day immediately following the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:

 

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

Share Termination Delivery

Property: A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an

 

14



--------------------------------------------------------------------------------

 

amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

 

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

Failure to Deliver:

Applicable

 

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, any Shares
(the “Hedge Shares”) acquired by Dealer or one of its affiliates for the purpose
of hedging Dealer’s obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement, in form and substance satisfactory
to Dealer, substantially in the form of an underwriting agreement for
underwritten follow-on offerings of equity securities of companies of comparable
size, maturity and lines of business, (B) provide accountant’s “comfort” letters
in customary form for underwritten follow-on offerings of equity securities,
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty as are customarily requested in connection with underwritten
follow-on offers of equity securities of companies of comparable size, maturity
and lines of business, (D) provide other customary opinions, certificates and
closing documents customary in form for underwritten follow-on offerings of
equity securities of companies of comparable size, maturity and lines of
business and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Counterparty customary in scope for
underwritten follow-on offerings of equity securities of companies of comparable
size, maturity and lines of business; provided, however, that if Dealer, in its
sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(c) shall apply at the election of Counterparty;
provided that Dealer has given Counterparty reasonable notice of its
determination and provided Counterparty with reasonable opportunity to satisfy
Dealer’s concerns (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities of companies of comparable size, maturity and
lines of business, in form and substance reasonably satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market

 

15



--------------------------------------------------------------------------------

price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
CRM.N <equity> AQR (or any successor thereto) in respect of the period from 9:30
A.M. to 4:00 P.M. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable or is manifestly incorrect, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).

(d) Amendment to Equity Definitions. Section 12.6(a)(ii) of the Equity
Definitions is hereby amended by (1) deleting from the fourth line thereof the
word “or” after the word “official” and inserting a comma therefor, and
(2) deleting the semi-colon at the end of subsection (B) thereof and inserting
the following words therefor “or (C) at Dealer’s option, the occurrence of any
of the events specified in Section 5(a)(vii) (1) through (9) of the ISDA Master
Agreement with respect to that Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least five Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than [4.5]13% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof); provided that such information shall have been publicly disclosed prior
to the time of such Repurchase Notice if and to the extent that it would have
constituted material non-public information in respect of Counterparty or the
Shares otherwise. The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the sum of the Number of
Shares and the aggregate number of Shares underlying any other call option
transaction sold by Dealer to Counterparty and the denominator of which is the
number of Shares outstanding on such day. In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for any reasonable expenses (including reasonable counsel fees
and expenses) as they are incurred (after notice to Counterparty) in connection
with the investigation of, preparation for or defense or settlement of any
pending or threatened claim or any action, suit or proceeding arising therefrom,
whether or not such Indemnified Party is a party thereto and whether or not such
claim, action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, and
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase Notices” above. In
addition, Dealer may transfer or assign without any consent of the Counterparty
its rights and obligations hereunder and under the Agreement, in whole or in
part, to (i) any of its affiliates, (ii) any entities sponsored or organized by,
or on behalf of or for the benefit of Dealer; provided that in the case of the
foregoing clauses (i) and (ii), Dealer or Dealer’s direct or indirect parent
shall execute a guarantee in form and substance reasonably satisfactory to

 

13 

To be confirmed for each Dealer based on the applicable Notice Percentage.

 

16



--------------------------------------------------------------------------------

Counterparty if such affiliate or entity has a credit quality materially weaker
than Dealer; or (iii) any person of credit quality equivalent to Dealer or its
guarantor at the time of transfer or (iv) any person with a rating for its long
term, unsecured and unsubordinated indebtedness of A+ or better by Standard and
Poor’s Rating Group, Inc. or its successor (“S&P”) or Aa3 or better by Moody’s
Investor Service, Inc. or its successor (“Moody’s”), or, if either S&P or
Moody’s ceases to rate such debt, at least an equivalent rating or better by a
substitute agency mutually agreed by Counterparty and Dealer. Dealer shall, as
soon as reasonably practicable, notify Counterparty and the trustee under the
Indenture of any such transfer or assignment. At any time at which any Excess
Ownership Position exists, if Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party in accordance with the requirements set
forth above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position no longer exists, Dealer may designate any Scheduled Trading
Day as an Early Termination Date with respect to a portion (the “Terminated
Portion”) of the Transaction, such that such Excess Ownership Position no longer
exists. In the event that Dealer so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(b) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction. “Excess Ownership Position” means any of the following:
(i) the Equity Percentage exceeds 9.0%, (ii) Dealer or any “affiliate” or
“associate” of Dealer would own in excess of 13% of the outstanding Shares for
purposes of Section 203 of the Delaware General Corporation Law or (iii) Dealer,
Dealer Group (as defined below) or any person whose ownership position would be
aggregated with that of Dealer or Dealer Group (Dealer, Dealer Group or any such
person, a “Dealer Person”) under any federal, state or local laws, regulations
or regulatory orders applicable to ownership of Shares (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any
consequences under the constitutive documents of Counterparty or any contract or
agreement to which Counterparty is a party, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 or Section 16 of the Exchange Act,
or of any “group” (within the meaning of Section 13 or Section 16) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”), beneficially owns (within the meaning
of Section 13 or Section 16 of the Exchange Act), without duplication, on such
day and (B) the denominator of which is the number of Shares outstanding on such
day.

(g) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related Observation Period, as
defined above) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is reasonably necessary or
appropriate to (i) preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions in the cash market, the stock loan
market or any other market in which Dealer, in the exercise of its commercially
reasonable discretion, deems it advisable to hedge its exposure to the
Transaction or (ii) to enable Dealer to effect purchases of Shares in connection
with its hedging, hedge unwind or settlement activity hereunder in a manner that
would, if Dealer were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer;
provided that any such extension pursuant to clause (i) shall not exceed 30

 

17



--------------------------------------------------------------------------------

Exchange Business Days.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the [Convertible
Securities]14 [Option Securities]15 is not consummated with the initial
purchasers pursuant to the Purchase Agreement for any reason by the close of
business in New York on March 18, 2013 (or such later date as agreed upon by the
parties, which in no event shall be later than March 25, 2013) (March 18, 2013
or such later date being the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and
(i) the Transaction and all of the respective rights and obligations of Dealer
and Counterparty thereunder shall be cancelled and terminated and
(ii) Counterparty shall pay to Dealer an amount in cash equal to the aggregate
amount of costs and expenses relating to the unwinding of Dealer’s hedging
activities in respect of the Transaction (including market losses incurred in
reselling any Shares purchased by Dealer or its affiliates in connection with
such hedging activities), such unwinding to be conducted in a manner consistent
with Dealer’s standard practice or, at the election of Counterparty, deliver to
Dealer Shares with a value equal to such amount, as determined by the
Calculation Agent, in which event the parties shall enter into customary and
commercially reasonable documentation relating to the registered or exempt
resale of such Shares, taking into account the size of such equity placement.
Following such termination, cancellation and payment, each party shall be
released and discharged by the other party (to the extent permitted by
applicable law) from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of either party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(o) Payments by Counterparty upon Early Termination. The parties hereby agree
that, notwithstanding anything to the contrary herein, in the Definitions or in
the Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Counterparty would owe to Dealer an amount
calculated under Section 6(e) of the Agreement or Article 12 of the Equity
Definitions, such amount shall be deemed to be zero.

 

14  Include for base bond hedge confirmation only.

15  Include for additional bond hedge confirmation only.

 

18



--------------------------------------------------------------------------------

(p) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA,
(y) any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit
or otherwise impair either party’s rights to terminate, renegotiate, modify,
amend or supplement this Confirmation or the Agreement, as applicable, arising
from a termination event, force majeure, illegality, increased costs, regulatory
change or similar event under this Confirmation, the Equity Definitions
incorporated herein, or the Agreement (including, but not limited to, rights
arising from Change in Law, an Excess Ownership Position or Illegality (as
defined in the Agreement)).

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(s) Limitation on Settlements. Notwithstanding anything herein or in the
Agreement to the contrary, in no event shall Dealer (or, in the case of
Section 8(n), Counterparty) be required to deliver Shares in connection with the
Transaction in excess of the Number of Shares, subject to adjustment from time
to time in accordance with the provisions of the Confirmation and Definitions
resulting from actions of Counterparty or events within its control.

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to [            ], Facsimile No. [            ].

 

Yours faithfully,

[DEALER]

By:

 

 

  Name:   Title:

 

Agreed and Accepted By:

 

salesforce.com, inc.

By:

 

 

 

Name:

Title:

 

20



--------------------------------------------------------------------------------

Annex A

 

Premium:

USD[            ] (Premium per Option USD[            ]).

 

Applicable Percentage:

[            ]%